Citation Nr: 0805412	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a gastro-intestinal 
disorder.  

2.  Entitlement to service connection for a dental disorder, 
to include eligibility for Department of Veterans Affairs 
(VA) outpatient dental treatment  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

In an RO administrative decision dated in April 2004, VA 
determined that the veteran's service from November 1978 to 
November 1981 was honorable, but that the service from June 
1981 to March 1983, was under other than honorable conditions 
due to willful and persistent misconduct, and hence, a bar to 
VA monetary benefits based on that period of service.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(d)(4) (2007).  
Consequently, the Board will not consider his period of 
service from June 1981 to March 1983, with respect to in-
service incurrence or aggravation of a dental disorder, a 
gastro-intestinal disorder, or an acquired psychiatric 
disorder.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In his August 2005 substantive appeal, the veteran requested 
a hearing before a member of the Board.  In a written 
statement received in August 2007, the veteran withdrew his 
request.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's gastro-intestinal disorder did not have its 
onset during service and is not otherwise etiologically 
related to his service.  

2.  The veteran's root canal treatment during service does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastro-
intestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for compensation for or treatment of a 
dental disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

At the outset, the Board notes that the service medical 
records in this case are limited, consisting only of a report 
of enlistment medical examination conducted in March 1978.  A 
December 2003 response from the National Personnel Records 
Center (NPRC) does not indicate that the veteran's records 
were lost or destroyed, but indicates that the only service 
medical record on file was the enlistment report of medical 
examination.  The Board has considered the U.S. Court of 
Appeals for Veterans Claims (Court) statement in Washington 
v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

in cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well 
reasoned findings and conclusions to 
evaluate and discuss all of the evidence 
that may be favorable to the appellant, 
and to provide and adequate statement of 
the reasons or bases for its rejection of 
such evidence is heightened.  

Even though the record does not demonstrate that the 
veteran's service medical records were lost or destroyed, 
given the NPRC response, the Board has undertaken its 
analysis with this heightened duty in mind.  As explained in 
the "Duties to notify and assist" section, below, the 
veteran was asked to provide alternative evidence to 
substantiate his claims.  Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  

The report of enlistment medical examination only establishes 
that the veteran's gastro-intestinal system was normal at 
entrance into service and is not probative of any disability 
incurred during service.  

In a statement received n November 2003, the veteran claimed 
that that his stomach problems began in 1981 while stationed 
in Korea.  He also asserted his belief that dental treatment 
during service was related to this disorder as he stated in 
that he had a root canal during service which drained and 
that "I swallowed the drainage which caused my illness."  

In a letter received in July 2004, "L.B.," who identified 
herself as the veteran's ex-spouse, stated that the veteran 
had emotional problems during service and that he "was 
always sick in his stomach."  

The letter from L.B. and the veteran's assertion of gastro-
intestinal symptoms during service is evidence favorable to 
the veteran's claim for service connection for a gastro-
intestinal disorder because it tends to show that the veteran 
had gastro-intestinal symptoms during service.  See Layno v. 
v. Brown, 6 Vet. App. 465, 470 (1994) (laypersons are 
competent to describe symptoms and events personally observed 
with their own senses).  

Post service, the first evidence of a gastro-intestinal 
disorder is found in a prescription slip of the Blythe Family 
Health Clinic, dated in November 2001, which states that the 
veteran was under a current workup for abdominal complaints.  
All other evidence of symptoms of or treatment for 
gastrointestinal symptoms post-date that document.  These 
include prescription slips from "W.S.", M.D., stating 
"indigestion ultrasound and gallbladder", and "severe GERD 
[gastro-intestinal reflux disease] needs upper GI 
[gastrointestinal] series."  Also of record are treatment 
notes, dated from January 2003 to November 2003 from 
"H.S.", M.D. indicating diagnoses of irritable bowel 
syndrome, diarrhea, and epigastric pain.  Additional evidence 
is of record from Palo Verde Hospital, including radiology 
reports and a report from an ultrasound study.  

None of this evidence, or any other medical evidence of 
record, makes reference to the veteran's service or to a 
period of time that would include his service.  

Based on the above, the first evidence of record of a 
gastrointestinal disorder is dated nearly twenty years after 
separation from service.  In rendering a determination on the 
merits of a claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, the post-service medical evidence of record 
(that addresses his gastro-intestinal disorder) is evidence 
against his claim because it makes no reference to his 
service and gives no indication that his condition has been 
of long duration or is chronic.  Indeed, a February 2002 
emergency report from the Palo Verde Hospital indicates that 
the veteran sought treatment for diarrhea, vomiting and 
abdominal pain that started one year ago, and an August 2002 
clinical note, from "H.S.", M.D., states that the veteran 
had a six to seven month history of abdominal pain and 
diarrhea.  

Simply stated, even if the Board had more service medical 
records, the post-service medical record provides highly 
probative evidence against this claim.  These are reports of 
gastro-intestinal symptoms of onset many years after service.  
The Board finds these reports more probative as to the date 
of onset of his current gastro-intestinal disorder than his 
assertion, implied or actual, that his current symptoms are a 
continuation of those during service.  These reports occurred 
prior to his filing of a claim in December 2003, and thus 
prior to when a reason would exist to claim an earlier onset.  
Furthermore, these reports were made in conjunction with the 
veteran seeking medical treatment for his condition.  Reports 
made to a medical professional in the course of seeking 
treatment are more likely to be accurate because a reasonable 
person realizes that proper treatment is more likely if an 
accurate history is provided.  Cf. United States v. Narciso, 
466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale 
of the "medical diagnosis or treatment exception" to the 
hearsay rule is that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

Additionally, any statement by the veteran that his current 
symptoms are related other than by continuity of 
symptomatology would constitute a medical opinion which he, 
as a layperson, is not competent to render.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Some questions which initially 
appear medical in nature, upon closer inspection, are not 
medical in nature and do lend themselves to observation by a 
layperson.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   
These include diagnosis of varicose veins, Id., and flat 
feet, Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, an etiological medical does not involve simple 
observation and is not competent evidence when rendered by a 
layperson.  

Essentially, the evidence only shows that the veteran had 
gastro-intestinal symptoms during service and had gastro-
intestinal symptoms at a point twenty years after service.  
Absent from the record is any competent evidence of a nexus 
between his symptoms from November 2001 forward and those in 
service.  Nor does the evidence before the Board indicate 
that a remand for a medical examination or medical opinion 
would aid the Board in deciding this claim.  Because there 
are no records of medical treatment from any time near the 
veteran's service, requesting a medical opinion as to any 
nexus between his current or post service physical condition 
and his service would amount to asking for the medical 
professional to speculate as to a possible connection.  A 
speculative medical opinion cannot be the basis for a grant 
of service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Furthermore, since there is no evidence from earlier 
than 20 years post-service, the only basis for an opinion 
favorable to the veteran would be a finding by a medical 
professional that a report of continuity of symptomatology 
was credible and probative.  A medical professional is no 
more qualified to assess credibility than the Board.  

As in any case before the Board, the Board must determine 
credibility and probity of evidence in light of its own 
characteristics and relationship to other evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997).  On the issue of 
a connection between the veteran's service and his recent 
gastrointestinal disorder, the Board finds the absence of 
treatment for twenty years following service and his reports 
to medical professionals of symptoms beginning no earlier 
than February 2001 to be the most probative evidence of 
record.  This evidence renders not credible the veteran's 
assertion of continuity of symptomatology.  Hence, that 
assertion is of little probative value.  Greater weight is 
assigned to the evidence unfavorable to his claim.  

For these reasons, the preponderance shows that there is no 
nexus between the veteran's service and his current gastro-
intestinal disorder.  As such, the claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Dental disorder

In the veteran's claim and associated statement, received in 
December 2001, he stated that he had a dental injury caused 
by a root canal performed during service.  He elaborated that 
"the root canal started to drain, I swallowed the drainage 
which caused my illness.  This started d in 1979, I late 
(sic) found out that the deteriorating filling the dentist 
used was caused the drainage and my illness."  

The only evidence submitted by the veteran as to his current 
dental condition is a prescription slip of E.C., D.D.S., 
which states that the veteran "needs f/m subgingial 
curettage" and root canal therapy for teeth numbers 13, 14, 
and 15.  

Since a claim for service connection for a dental disorder is 
also considered a claim for VA outpatient dental treatment, 
the Board will consider both. See generally Mays v. Brown, 5 
Vet. App. 302 (1993).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  
For loss of the teeth, bone loss through trauma or disease 
such as to osteomyelitis must be shown for purposes of 
compensability.  The loss of the alveolar process as a result 
of periodontal disease is not considered disabling.  See Note 
to Diagnostic Code 9913, 38 C.F.R. § 4.150.  

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  These are not considered as disabling conditions.  
38 C.F.R. § 3.381(a). Simply stated, while a veteran may 
receive VA treatment for such conditions, VA compensation for 
such conditions is not available.  

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Legal authority describes various categories, or classes, of 
eligibility for VA outpatient dental treatment, to include 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within 90 days 
or one year after service, dependent on whether service was 
before or after October 1, 1981 (Class II eligibility); those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); those who were detained as 
a POW (Class II(b) and Class II(c) eligibility); those who 
made prior applications for, and received, dental treatment 
from VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service (Class 
IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-
connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rating by reason 
of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Assuming, without deciding, that the veteran did undergo a 
root canal treatment of one of his teeth during service, 
there is no evidence from any postservice records that 
whatever tooth was treated during service, was removed; no 
evidence of loss of substance of the maxilla or mandible; and 
no evidence of bone loss through trauma or disease, such as 
due to osteomyelitis.  Consequently, the veteran does not 
have one of the dental disorders listed under 38 C.F.R. § 
4.150.  Therefore, there is no basis for an award of 
compensation based on a root canal procedure during service.  

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a noncompensable dental disorder, for the sole 
purpose of establishing VA outpatient dental treatment.  See 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Considering the applicable regulations, the Board finds no 
basis for establishing the veteran's entitlement to VA 
outpatient dental treatment.  First, he does not have an 
adjudicated service-connected dental disability.  He did not 
apply for treatment within one year of discharge as required 
by regulation for veterans discharged before October 1, 1981.  

To the extent that the veteran argues that his inservice root 
canal procedure constitutes trauma, the argument is without 
merit.  To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  All the 
more so, a root canal procedure does not qualify as dental 
trauma.  The veteran does not contend any other event that 
could be construed as dental trauma.  Therefore, the veteran 
does not have a service-connected, non-compensable dental 
condition or disability adjudicated as resulting from 
inservice trauma (Class II(a)). 38 C.F.R. § 17.161(c).  

In addition, the veteran did not have combat wounds, was not 
a prisoner of war, does not have a 100 percent service-
connected disability rating, did not apply for retroactive 
benefits, does not have a dental condition that has been 
adjudicated as aggravating a service- connected disability, 
has not been treated for a dental disorder professionally 
determined as necessary for participation in a VA vocational 
rehabilitation program, and is not receiving other VA medical 
care where it has been determined that the dental disorder is 
complicating a medical disorder.  See 38 U.S.C. § 1712; 38 
C.F.R. § 17.161.  Accordingly, the Board finds that the 
criteria for entitlement to VA outpatient dental treatment 
are not met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for the 
result of a root canal of an unspecified tooth.  The 
veteran's contentions do not place him within the categories 
of compensable dental conditions set forth in 38 C.F.R. § 
4.150, and the veteran does not meet the requirements under 
38 C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.  

Based on the above, the dental claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, notice as to assignment of effective dates and 
disability ratings was provided by a letter dated in March 
2006.  However, as that notice was not followed by a 
readjudication by the RO, the March 2006 letter did not cure 
the defect in notice.  Regardless, any error as to notice of 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letters sent to the veteran in December 2003, April 
2004, and June 2004, that fully addressed all four notice 
elements and were sent prior to the initial AOJ decision in 
this matter.  These letters informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  The June 2004 
letter informed the veteran that most of his service medical 
records were unavailable and asked him to submit other types 
of evidence to substitute for his service medical records, 
including copies of documents relating to his disability 
during service, statements from military medical personnel, 
"buddy" statements, local accident or police reports, 
employment physical examination reports, post service medical 
evidence, letters written during service, insurance 
examination reports, photographs taken during service, and 
pharmacy prescription records.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While the Court stated in McLendon that the threshold to 
satisfy an indication of an association between a veteran's 
service event, injury, or disease and a current disability 
was a low one, there is a threshold.  To find otherwise would 
be to ignore the third requirement, listed above, found in 38 
U.S.C.A. § 5103A(d).  Here, that threshold has not been met.  
The veteran has provided no competent nexus evidence.  His 
own implied assertions are found in all service connection 
claims and do not provide the requisite "indication of an 
association."  Therefore, the Board declines to afford the 
veteran a medical examination or obtain a medical opinion as 
to either of the claims decided above.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Through the RO's assistance or 
independently, the veteran has submitted treatment records 
and/or statements from the Blythe Family Health Clinic; 
"H.S.", M.D.; "E.C." D.D.S.; "W.S.", M.D.; John F. 
Kennedy Memorial Hospital, and the Palo Verde Hospital.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a gastro-intestinal 
disorder is denied.  

Entitlement to service connection for a dental disorder, to 
include eligibility for VA outpatient dental treatment, is 
denied.  


REMAND

In a statement received in December 2003, the veteran stated 
"I am currently drawing Social Security because of my 
service connected Major Mental disorder."  This statement 
places VA on notice that Social Security Administration (SSA) 
records pertinent to the veteran's claim for an acquired 
psychiatric disorder may exist.  38 U.S.C.A. § 5103A(b) 
requires VA to obtain such records unless VA is reasonably 
certain that such records do not exist or that continued 
efforts to obtain the records would be futile.  The RO should 
make arrangements to obtain SSA decisions and associated 
medical records related to any claim for SSA disability 
benefits by the veteran.  If the records do not exist, 
documentation of VA's efforts to obtain the records and a 
negative reply should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.  

2.  Then, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


